DETAILED ACTION
	For this action, Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 3 is objected to because of the following informalities:  the claim recites the limitation “…reaches and end thereof”, which appears to mean to read as “…reaches an end thereof”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1, upon which Claim 2 is dependent, recites the limitation “the inherent formation of a fluid path between the electric heater and a patient”—wherein said limitation lacks established antecedent basis.  Without further limitations that detail the structure of the electric 
Claims 1 and 2 are additionally rejected under 35 U.S.C. 112(b) for reciting the limitation “the medicament proportioning system”, which lacks established antecedent basis.  The limitation was originally introduced as “a medicament proportioning module”, so the claim limitation is considered indefinite because the claim language is unclear whether the recited proportioning system may be considered the same limitation as the proportioning module.  With respect to the medicament proportioning system, Claim 1 further recites that said system is “principally of electrically insulating material”; however, this limitation also is considered indefinite because the claim language is unclear if said medicament proportioning system must be made entirely of an electrically insulating material or only partially to read on the claim language.  Applicant is urged to address this issue in the response to this office action.  For purposes of this examination, the examiner will assume that the medicament proportioning system must be at least partially comprised of an electrically insulating material to read on the claim.  
Claims 1 and 2 are additionally rejected under 35 U.S.C. 112(b) for reciting “the addition of medicament concentrate to a flow of product water”, wherein “the addition of medicament concentrate” lacks established antecedent basis.  Applicant is urged to address this issue in the response to this office action.  
Claims 3-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claims 3-10 are additionally rejected under 35 U.S.C. 112(b) for reciting “said pure water”, wherein “said pure water” lacks established antecedent basis.  While “purified water” may be considered the same as “pure water”, the claims switch between the limitations “purified water” and “pure water” (see Claims 4 and 10 for instance); therefore, the claim language is unclear whether purified water and pure water may be considered the same limitation to read on the claim (as opposed to, for example, the pure water being the purified water after heating).  Applicant is urged to address this issue in the response to this office action.  For purposes of this examination, the examiner will assume “purified water” and “pure water” may be used interchangeably.  
Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 11, upon 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C GURTOWSKI whose telephone number is (571)272-3189.  The examiner can normally be reached on 10:00 am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD C GURTOWSKI/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        01/29/2021